Citation Nr: 9912451	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  97-33 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to additional accrued benefits.


REPRESENTATION

Appellant represented by:	Sandra Chan, Attorney-at-law


WITNESS AT HEARING ON APPEAL

D.W., the Appellant's son



ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from October 1971 to March 
1975.  He died June [redacted], 1996; the appellant is 
his mother.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 administrative determination of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
located in Los Angeles, California.

Since the statement of the case issued in September 1997, and 
subsequent to the December 1998 hearing held before a member 
of the Board in Washington, D.C., additional evidence, 
including extensive VA medical records, has been received 
without a waiver of the appellant's right to initial RO 
consideration.  Regulations provide that any pertinent 
evidence submitted by the appellant or representative which 
is accepted by the Board must be referred to the RO for 
review and preparation of a supplemental statement of the 
case, unless this procedural right is waived by the 
appellant.  38 C.F.R. § 20.1304(c) (1998).  Although the 
appellant in this case has not submitted a written waiver of 
her procedural rights, the decision herein represents a 
complete grant with respect to the accrued benefits under 
38 C.F.R. § 3.1000 (1998).  Thus, the appellant has not been 
prejudiced by the Board's consideration of the additionally 
received evidence.

The Board further notes that the appellant, via her 
representative and her son, has requested consideration for 
equitable relief under the provisions of 38 U.S.C.A. § 503 
(West 1991).  Inasmuch as the decision herein grants 
additional accrued benefits under 38 C.F.R. § 3.1000, it is 
unclear whether the appellant will wish to pursue further 
relief under 38 U.S.C.A. § 503.  If the appellant does wish 
to pursue equitable relief, she should direct her request to 
the Secretary of VA pursuant to 38 C.F.R. § 2.7 (1998), as a 
grant of equitable relief is within the discretion of the 
Secretary of VA.  See McCay v. Brown, 9 Vet. App. 183, 189 
(1996); Suttmann v. Brown, 5 Vet. App. 127, 138 (1993); 
Darrow v. Derwinski, 2 Vet. App. 303, 306 (1992).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  During his lifetime the veteran was rated 100 percent 
service-connected for disabilities that included an 
astrocytoma of the brain, and was in receipt of special 
monthly compensation benefits.  He died on 
June [redacted], 1996.  

3.  According to data in the claims file, prior to August 
1987 the veteran's address of record was [redacted]
[redacted]. 

4.  In August 1987 an [redacted] address was reflected on a C&P 
Master Record screen, and on November 1, 1987, the RO 
suspended disability payments to the veteran as checks sent 
to the [redacted] address had been returned as undeliverable.

5.  The record does not reflect that the veteran or anyone on 
his behalf advised VA of a change of address to [redacted], nor 
does it reflect why VA executed the change.  The veteran's 
brother has testified the veteran never lived at the [redacted] 
address.  

6.  VA medical records consistently show a [redacted]
[redacted] home address for the veteran in the 1980s to the mid-
1990s.  

7.  In a statement dated in August 1994, the veteran 
requested reinstatement of his benefits.  

8.  On June 22, 1995, the veteran's mother requested 
resumption and retroactive payment of compensation benefits 
to the veteran.

9.  The veteran died on June [redacted], 1996, from astrocytoma of 
the brain; thereafter, the veteran's mother, the appellant, 
claimed entitlement to accrued benefits.

10.  In a decision dated in February 1997, the RO awarded 
accrued benefits dating back to June 22, 1995.


CONCLUSION OF LAW

The award of additional accrued benefits is warranted so as 
to complete the two year period of legislative entitlement 
and no longer.  38 U.S.C.A. §§ 5121, 7107, 7104 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.500(g), 3.1000 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran, upon whose service this claim is based, served 
from October 1971 to March 1975.  He was discharged by reason 
of physical disability.  In a rating decision dated in August 
1975, the RO established service connection for status post 
right astrocytoma of the frontotemporal region and assigned a 
100 percent evaluation effective March 7, 1975.  The RO 
amended that evaluation in a rating decision dated in October 
1975, assigning a 30 percent evaluation for post right 
astrocytoma of the frontotemporal region, effective December 
24, 1975; and assigning separate disability evaluations as 
follows: 100 percent for loss of use of the left upper and 
left lower extremity, effective March 7, 1975; 10 percent for 
left facial nerve weakness, effective March 7, 1975; and 10 
percent for skull loss, effective March 7, 1975.  The record 
reflects that the veteran was also in receipt of special 
monthly compensation benefits.

Subsequent to the above, disability compensation benefits 
were sent to the veteran at a [redacted] address 
provided by him in connection with his claim and shown in the 
record.  

A C&P Master Record Status printout, dated in August 1987, 
shows the veteran's address as [redacted] (Street).  A Notice 
of Benefit Payment Transaction printout dated in October 1987 
reflects that checks sent to the [redacted] address were 
returned as undeliverable and that the veteran's account was 
thereby suspended as of November 1, 1987.  In a letter dated 
in June 1988 and addressed to the veteran's next of kin at 
the [redacted] address, the RO advised that the last VA check 
to the veteran had been returned and requested advisement as 
to whether the veteran was still living.  That correspondence 
was returned as the addressee was unknown.

Of record are the veteran's VA medical records dated from 
July 1988 to July 1996. Those records reflect a permanent 
address of [redacted], with the exception of 
periods of inpatient hospitalization and nursing home care.  

Also of record is a statement signed by the veteran and dated 
in August 1994, in which he requested reinstatement of his VA 
disability compensation benefits.

A Report of Contact dated July 27, 1995 shows that the 
veteran's mother, the appellant, reported that the veteran 
was hospitalized at a VA facility and was critically ill.  
She reported that he had been living on his own until June 
1994 when he was admitted for hospitalization.  She also 
provided the address of the convalescent home where the 
veteran had been from hospital discharge in August 1994 until 
June 1995.  The veteran's mother requested restoration of the 
veteran's benefits, to include obtaining retroactive 
benefits, stating that due to his service connected 
disabilities the veteran had not been able to apply for or 
maintain his benefits.  

Thereafter the veteran was adjudged to be incompetent and a 
physician, A.C., M.D., recommended that a payee be appointed.  
Dr. A.C. indicated that the veteran and his mother consented 
to have the veteran's brother, D.W., appointed as payee.  In 
a June 1996 rating decision, the RO found the veteran to be 
incompetent for VA purposes.

The veteran died on June [redacted], 1996, from astrocytoma 
of the brain, prior to receipt of reinstated benefit payments.  
Thereafter, the veteran's mother, the appellant, claimed 
entitlement to accrued benefits.  In a decision dated in 
February 1997, the RO granted an award of accrued benefits 
dating back to June 22, 1995.  In March 1997, the RO issued a 
letter to the attorney representing the appellant.  The RO 
set out that payments to the veteran were stopped effective 
November 1, 1987, due to a lack of knowledge as to the 
veteran's whereabouts and the return of benefit checks by the 
postal service.  The RO noted that entitlement was re-
established in March 1996, but that prior to disbursement of 
funds, competency issues had to be resolved and that during 
the process of appointing a fiduciary the veteran died.  The 
RO thus informed the appellant's attorney that the claimed 
reimbursement monies were governed under laws and regulations 
pertaining to accrued benefits due a claimant at the time of 
death.  The RO advised that payment of the accrued amounts 
due from June 22, 1995, had been made in accordance with VA 
laws and regulations and explained that June 22, 1995, was 
the earliest date the veteran's whereabouts were known 
following termination of benefits on November 1, 1987, and 
therefore the earliest date of entitlement to accrued 
benefits.

At a hearing before the Board, the veteran's brother 
testified that he was unaware of the [redacted] address until 
reviewing the claims file on the day of the hearing and that 
the veteran never moved from the [redacted] 
address.  

Pertinent Laws and Regulations

Prior to October 9, 1996, regulations provided that in cases 
where a veteran's death occurred on or after December 1, 
1962, periodic monetary benefits authorized under laws 
administered by the VA, to which a veteran was entitled at 
his death under existing ratings or decisions, or those based 
on evidence in the file at the date of death, and due and 
unpaid for a period not to exceed one year prior to the last 
date of entitlement as provided in 38 C.F.R. § 3.500(g) will 
be paid, upon the death of such veteran, to (in the following 
prescribed order of precedence) his or her spouse, his or her 
children (in equal shares), and his or her dependent parents 
(in equal shares) or the surviving parent.  38 U.S.C.A. § 
5121(a); 38 C.F.R. § 3.1000(a).  Subsection (a) of 38 
U.S.C.A. § 5121 was later amended by striking out "one 
year" and by inserting in lieu thereof "two years."  
Veterans' Benefits Improvements Act of 1996, effective on 
October 9, 1996.  

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened but before administrative or judicial 
process has been concluded, the version most favorable to the 
claimant applies unless Congress provided otherwise.  In this 
case, the appellant's claim for accrued benefits was on after 
October 9, 1996, thus entitling her to application of the two 
year provision.  She has already been granted accrued 
benefits beginning June 22, 1995, according to the RO.  
However, the veteran died June [redacted], 1996, so it appears 
that the appellant was not awarded accrued benefits for the full 
two-year period, i.e. from in or around June 1994.

The Board recognizes the RO's argument that June 22, 1995, 
was the earliest date the veteran's whereabouts were known.  
However, the suspension of the veteran's benefits in 1987 
appears to have been based on a VA administrative error in 
sending the veteran's benefits to an incorrect address.  
There is nothing in the claims folder to indicate that the 
veteran or anyone on his behalf had advised the RO of a 
change of address to [redacted] or to explain why the VA began 
to use that address for the veteran.  In fact, the 
evidentiary record, including VA medical records, is 
consistent in noting the veteran's address as [redacted]
[redacted] and does not reflect an [redacted] address for him 
or his family.  

In addition, the Board notes that VA adjudicators are charged 
with constructive notice of documents generated by VA even if 
the documents have not been made part of the record in a 
claim for benefits.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  The record now contains VA medical records 
reflecting the veteran's [redacted] address during 
the time period in question.  To the extent that those 
records were submitted directly to the Board and were not in 
the claims file at the time of the veteran's death, they were 
constructively of record at that time.  They tend to show 
that the veteran did not change his address to [redacted] and 
that he continued to have the [redacted] address.  
In particular, the Board notes a June 15, 1994, record that 
shows the veteran's address as [redacted].  Thus, 
even if the veteran's whereabouts had been unknown to VA in 
November 1987, the constructive record clearly provides an 
address for the veteran in June 1994 and earlier.  

As limited by regulations governing payment of accrued 
benefits, the above facts show that entitlement was 
established to disability compensation and special
monthly compensation benefits during the veteran's lifetime, 
and that the veteran's whereabouts for more than two years 
prior to his death were reflected in VA records.  
Accordingly, to the extent that the appellant has not been 
awarded the entire two years' accrued benefits, the award of 
additional accrued benefits is warranted.  38 C.F.R. 
§ 3.1000.  


ORDER

The award of additional accrued benefits, specifically those 
indicated to complete the two year period of entitlement 
under 38 C.F.R. § 3.1000, is granted, subject to the laws and 
regulations governing the payment of monetary awards.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

